Citation Nr: 0321903	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE
Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945 and from January 1950 to January 1953. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision rendered in May 2002 by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which continued to deny the 
veteran's previously-denied claim of entitlement to service 
connection for a left knee disability.  

Procedural History

In a September 1974 decision the Board denied service 
connection for a left knee disorder.  

In February 2002, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
left knee disorder.  In a May 2002 rating decision, the RO 
declined to reopen the claim.  In August 2002 the veteran 
appealed the RO's decision and requested a hearing.  The 
veteran provided testimony at a personal hearing, which was 
held before a Decision Review Officer at the RO in September 
2002.


FINDINGS OF FACT

1.  The Board denied the veteran's claim of entitlement to 
service connection for a left knee disorder in a final 
September 1974 decision.

2.  Evidence received subsequent to the September 1974 
decision consists of copies of evidence previously of record 
and the veteran's September 2002 hearing testimony, which is 
reiterative of statements previously made by him.

CONCLUSION OF LAW

The September 1974 Board decision that denied the veteran's 
claim for service connection for left knee disorder is final.  
The veteran has not submitted new and material evidence to 
reopen his claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2002).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disorder. 
In essence, he contends that he injured his knee in service 
and that he has a current left knee disability due to that 
injury.  Implicit in the veteran's presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his previously-denied claim.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then analyze the veteran's claim.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
after November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary of VA to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Duty to notify

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the notice, 
VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The Board believes that with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court 
of Appeals for Veterans Claims (the Court) has held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  In 
April 2002 the RO informed the veteran of the evidence needed 
to substantiate his claim by instructing him to submit 
evidence of a current left knee disorder and evidence showing 
a current left knee injury is related to the injury the 
veteran sustained in 1951.

The RO provided the veteran a statement of the case in July 
2002, and a supplemental statement of the case in September 
2002.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection 
and the regulatory definition of new and material evidence, 
and provided the rationale for determining that the evidence 
he had then submitted did not constitute new and material 
evidence.  In the July 2002 statement of the case the RO 
informed the veteran of the provisions of 38 C.F.R. § 3.159 
in terms of VA's duty to notify him of the evidence needed to 
substantiate veteran's claim.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection.

Duty to assist

For claims filed on or after August 29, 2001, such as this 
one, VA also has a duty to assist the appellant in obtaining 
existing evidence that may be found to be new and material.  
If VA determines that new and material evidence has been 
submitted, VA is obligated to inform the appellant of the 
evidence needed to establish service connection for the 
claimed disorder and to fully assist the veteran in obtaining 
any relevant evidence.  38 U.S.C.A. § 5103(f) (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2002).

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a left knee 
disorder.  In this situation VA's duty to assist the veteran 
in developing the evidence in support of his appeal is 
limited to making reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
and obtaining any evidence held by a Federal department or 
agency, including the veteran's service medical records and 
VA treatment records.  VA is not obligated to provide a VA 
medical examination or obtain a medical opinion in the 
absence of a finding that new and material evidence has been 
submitted.  38 C.F.R. § 3.159(c) (2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that general due process 
concerns have been satisfied in this case.  See 38 C.F.R. 
§ 3.103 (2002).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim, including providing testimony at a personal 
hearing.  The veteran has not pointed to any evidence 
pertinent to the issue on appeal which exists and which has 
not been associated with his VA claims folder.

Relevant law and regulations

Service connection - in general

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

Once a Board decision becomes final, the Board does not have 
jurisdiction to consider the previously denied claim unless 
new and material evidence has been submitted.  See Mercado-
Martinez v. West, 11 Vet. App. 415 (1998).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim in February 2002, the revised version of 
the law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2002).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements, which are beyond the competence of 
the person(s) making them.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Factual Background

The veteran's initial claim of entitlement to service 
connection for a left knee disorder was denied in a September 
1974 Board decision.  That decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).  
The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the Board's September 1974 decision.  The Board will 
therefore review the evidence of record as it existed up to 
that decision and then describe the evidence added to the 
record after that decision.  

The "old" evidence

As previously stated, in a September 1974 Board decision the 
Board denied entitlement to service connection for residuals 
of a left knee injury. 

The evidence of record from which the Board based its 
decision to deny the veteran's claim included the veteran's 
service medical records, which did mention an August 1951 
incident that resulted in a laceration of the left knee with 
possible fracture.  No further mention was made of knee 
problems.  

The Board also reviewed a letter dated May 1973 from D. B. 
R., D.O., submitted by the veteran.  Dr. R. stated in that 
letter that the veteran had been under the doctor's care 
since December of 1971 for pain and complete lack of mobility 
and use of the left knee.  

The Board also noted that the veteran was afforded an VA 
examination in January of 1974.  The X-ray results from the 
examination found no significant osseous or articular 
abnormality; essentially, the knee was normal.  Physical 
examination of the left knee found normal contour and 
alignment and there was no swelling, effusion or tenderness.  

The Board also considered statements made by the veteran in 
support of his claim.  The veteran contended that he was 
injured during active duty and had been experiencing knee 
difficulty as a result of the injury.  

Based on the aforementioned evidence the Board denied the 
veteran's claim.  
The Board found that while in service, in 1951, the veteran 
suffered a laceration of his left knee, but there were no 
subsequent complaints, symptoms or manifestations of a knee 
disorder. The Board further noted that a period of 
approximately twenty years elapsed without any knee 
complaints or treatment.  The Board concluded that "this is 
too remote in time to etiologically connect [any current left 
knee disability] to the laceration of the left knee incurred 
in service."  

Additional evidence since September 1974

Evidence added to the record since the Board's decision in 
September 1974 consist of a copy of the original letter from 
Dr. R. dated May 1973 and a copy of the service medical 
record documenting the laceration to the left knee, dated in 
August 1951.  Also added to the record was a transcript of 
the veteran's hearing held on September 2002 at the RO.

During the veteran's hearing in September 2002, the veteran 
testified that his knee was injured while he was in military 
service and that he did receive immediate treatment for that 
condition.  He stated that after the incident he did not seek 
treatment for his knee until 1972.  The veteran evidently had 
not received treatment for his left knee since 1973. 

Analysis

If the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the Board's 
analysis should end there.  The issue of "newness" must be 
considered prior to the issue of "materiality."  
See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 (1999).  

The September 1974 denial Board denial was based on the 
absence of evidence linking the claimed left knee disorder to 
the veteran's military service many years earlier.  The 
veteran has not submitted any evidence curing that defect 
since that time.  The statements and additional materials 
submitted by the veteran are in essence duplicative of 
evidence on file prior to September 1974.  Indeed, the 1951 
service medical record and the 1973 medical statement are 
photocopies of evidence of record in September 1974.   

The veteran's statements, including his hearing testimony, 
submitted subsequent to the Board's decision in September 
1974 are not new in that the veteran continues to contend 
that left knee problems began during service and/or there is 
a relationship between service and his left knee disorder.  
These statements are essentially repetitive of statements he 
previously made.  As such, these statements are not new. See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The Board finds that the evidence added to the record since 
the September 1974 Board decision, including the veteran's 
testimony at the September 2002 hearing, does not constitute 
new evidence.  38 U.S.C.A. §§ 5108 (West. 2002); 38 C.F.R. 
§ 3.156 (2002).  The veteran's claim to reopen fails on that 
basis.

The Board observes in passing that it is now well established 
that lay statements cannot be used to establish a nexus 
between a current disability and service.  A layperson 
without medical training, such as the veteran, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted, "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Although the Board does not have to reach 
this point, it notes for the sake of completeness that for 
these reasons the veteran's statements are also not material.

The recently submitted evidence not being new and material, 
the claim of service connection for right knee disorder is 
not reopened and the benefit sought on appeal remains denied.

As noted above in connection with the Board discussion of the 
VCAA, in the absence of a reopened claim, there is no duty on 
the part of VA to assist the veteran in developing evidence 
which is pertinent to his claim.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for a left 
knee disorder is denied



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

